Citation Nr: 1025402	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 Regional Office (RO) in Seattle, 
Washington rating decision, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a travel board hearing in October 
2009.  He did not report for the hearing; however, the RO 
subsequently undertook additional development and readjudicated 
the claim in a Supplemental Statement of the Case dated in 
January 2010.  Therefore, he requested another opportunity to 
appear for a hearing, and a motion to reschedule for a video 
conference hearing was granted.  Thus, the case must be remanded 
in order to provide the Veteran another opportunity to attend a 
Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule 
the Veteran for a video conference hearing 
before the Board for the issues of 
entitlement to service connection for PTSD 
and a right leg disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


